Case 6:20-cv-01438-RRS-CBW Document 44 Filed 06/14/21 Page 1 of 1 PageID #: 628



              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF LOUISIANA
                                      :
 CALEB REESE, et al.,                 :
                                      :
 Plaintiffs,                          :
                                      :Civil Action No.-6:20-CV-01438
 v.                                   :
                                                     :
 THE BUREAU OF ALCOHOL, TOBACCO,                     :
 FIREARMS AND EXPLOSIVES, et al.,                    :
                                                     :
 Defendants.                                         :
                                                     :

                                     ORDER

        Upon consideration of Plaintiff Granich’s unopposed motion to voluntarily

 withdraw his claims against all Defendants pursuant to F.R.C.P. 41(a)(2), IT IS

 ORDERED that Plaintiff Granich’s claims against Defendants are hereby DISMISSED

                                    without prejudice.


 Dated: June 14, 2021


                                             ____________________________________
                                              Honorable Judge Robert Rees Summerhays
